—Order unanimously reversed on the law with costs and motion granted. Memorandum: Supreme Court erred in denying plaintiffs’ motion for leave to amend the complaint. CPLR 3025 (b) provides that "[a] party may amend his pleading * * * at any time by leave of court * * * Leave shall be freely given” (emphasis added). In view of defendants’ failure to show actual prejudice resulting from the proposed amendments, plaintiffs’ motion should have been granted (see, Loomis v Corrino Constr. Corp., 54 NY2d 18, 23-24; Brewster v Baltimore & Ohio R. R. Co., 185 AD2d 653). (Appeal from Order of Supreme Court, Erie County, Forma, J.—Amended Complaint.) Present—Green, J. P., Pine, Lawton, Fallon and Davis, JJ.